Case: 3:99-cr-00086-WHR Doc #: 1316 Filed: 07/26/21 Page: 1 of 2 PAGEID #: 7083




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


    UNITED STATES OF AMERICA,
                Plaintiff,
                                               Case No. 3:99-cr-86(6)
          V.
                                               JUDGE WALTER H. RICE
    RICHARD GUNTER,
                Defendant.




         DECISION AND ENTRY OVERRULING AS MOOT DEFENDANT'S
         MOTIONS FOR SENTENCE REDUCTION UNDER 18 U.S.C.
         § 3582(c)(2) (DOCS. ##1287, 1289), MOTION FOR INJUNCTIVE
         RELIEF (DOC. #1293) AND RELATED "MOTION FOR LEAVE TO
         WITHDRAW COUNSEL TO PROCEED PRO SE" (DOC. #1298)




        Given that Defendant Richard Gunter has completed the custodial portion of

his sentence and the Court can no longer grant him any meaningful relief, the

Court OVERRULES AS MOOT his Motions for Sentence Reduction Under 18 U.S.C.

§   3582(c)(2), Docs. ##1287, 1289, his Motion for Injunctive Relief, Doc. #1293, and

his related "Motion for Leave to Withdraw Counsel to Proceed Pro Se," Doc.

#1298. See United States v. Lewis, 166 F. App'x 193, 195 (6th Cir. 2006) (holding

that challenges to length of custodial sentence are rendered moot by defendant's

release from prison).
Case: 3:99-cr-00086-WHR Doc #: 1316 Filed: 07/26/21 Page: 2 of 2 PAGEID #: 7084




Date: July 26, 2021
                                     WALTER H. RICE
                                     UNITED STATES DISTRICT JUDGE




                                       2
